{¶ 82} I agree that the second assignment should be sustained, but I would overrule the first assignment.
 {¶ 83} While I certainly do not endorse "implied" pleas of guilty or no contest, I also do not believe Singleton's failure to expressly plead no contest should be a basis for reversal in this case.
 {¶ 84} There can be no doubt that all concerned intended that the questions of guilt on the two charges would be resolved by no-contest pleas and that the conduct of all was consistent with that intention.
 {¶ 85} The error here was invited. Having expressed his client's intent to plead no contest, Singleton's counsel — an officer of the court — would have violated no obligation to Singleton had he reminded the court to ask Singleton how he was pleading or whether he was pleading no contest.